Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.2 Page 1 of 21




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
brent@briansking.com
samuel@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


N.C., individually and on behalf of A.C. a           COMPLAINT
minor,
                                                     Case No. 2:21-cv-00467-JCB
                Plaintiffs,

vs.

PREMERA BLUE CROSS,

               Defendant.


         Plaintiff N.C., individually and on behalf of A.C. a minor, through her undersigned

counsel, complains and alleges against Defendant Premera Blue Cross (“Premera”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. N.C. and A.C. are natural persons residing in Middlesex County, Massachusetts. N.C. is

         A.C.’s mother.

      2. Premera is an independent licensee of the nationwide Blue Cross and Blue Shield

         network of providers and was the insurer and claims administrator, as well as the




                                                 1
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.3 Page 2 of 21




     fiduciary under ERISA for the insurance plan providing coverage for the Plaintiffs (“the

     Plan”) during the treatment at issue in this case.

  3. The Plan is a fully-insured employee welfare benefits plan under 29 U.S.C. §1001 et.

     seq., the Employee Retirement Income Security Act of 1974 (“ERISA”). N.C. was a

     participant in the Plan and A.C. was a beneficiary of the Plan at all relevant times. N.C.

     and A.C. continue to be participants and beneficiaries of the Plan.

  4. A.C. received medical care and treatment at Change Academy Lake of the Ozarks

     (“CALO”) from June 18, 2019, to August 23, 2020. CALO is a licensed residential

     treatment facility located in Missouri, which provides sub-acute inpatient treatment to

     adolescents with mental health, behavioral, and/or substance abuse problems. CALO

     specializes in the treatment of individuals suffering from Reactive Attachment Disorder,

     a severe mental/behavioral health condition which is notoriously difficult to treat.

  5. Premera, acting in its own capacity or by outsourcing its review obligations to outside

     entities, denied claims for payment of A.C.’s medical expenses in connection with his

     treatment at CALO.

  6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

     §1331.

  7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

     ERISA’s nationwide service of process and venue provisions, and because Premera does

     business in Utah and across the United States. Moreover, litigating the case in Utah rather

     than in another location will reduce the Plaintiff’s out of pocket costs. Finally, in light of

     the sensitive nature of the medical treatment at issue, it is the Plaintiffs’ desire that the




                                                2
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.4 Page 3 of 21




     case be resolved in the State of Utah where it is more likely their privacy will be

     preserved.

  8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

     benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

     appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendant’s

     violation of the Mental Health Parity and Addiction Equity Act of 2008 (“MHPAEA”),

     an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

     U.S.C. §1132(g).

                                 BACKGROUND FACTS

                  A.C.’s Developmental History and Medical Background

  9. A.C. was adopted by N.C. from Guatemala when he was a little over a year old. Even as

     a young child, A.C. suffered from severe anxiety and had difficulty making and keeping

     friends. He was often bullied by his peers. A.C. had an older sister who was adopted from

     Cambodia who had serious behavioral problems and was frequently verbally and

     physically aggressive.

  10. A.C. had an older friend who he would visit several times throughout the year.

     Unbeknownst to N.C., this friend would often sexually abuse A.C. in secret. As A.C.

     grew older he began to lash out and behave more aggressively, especially when it came to

     his older sister.

  11. During one anger filled tantrum, A.C. refused to calm down and started throwing

     everything he could get him hands on, forcing N.C. to have to call the police. A.C.

     frequently stated that he was suicidal and on one occasion he called the police and asked

     to be taken to the hospital because he didn’t feel safe. He was then taken to the




                                              3
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.5 Page 4 of 21




     emergency room. N.C. stated that while A.C. often threatened to commit suicide, she

     believed that this particular hospital visit was a cry for attention rather than an actual

     attempt to end his life.

  12. A.C. obsessed over things like animals even though he didn’t take care of the ones he

     had. A.C. had a distorted sense of reality and often perceived everyone to be against him

     and would often misrepresent events to portray himself as the victim.

  13. A.C. saw a variety of therapists and a psychiatrist but none of them seemed to be

     effective. A.C. often refused to go to appointments, and one of his psychiatrists called

     him “the most unreasonable person” he had ever met. N.C. talked with A.C. about

     attending a short-term inpatient program but he became extremely upset, started throwing

     things, and attempted to punch her. N.C. called the ambulance and A.C. was hospitalized

     from April 4, 2019, to April 18, 2019.

  14. A.C. was subsequently admitted to a therapeutic wilderness program called New Vision

     before being transferred to CALO. Both interventions were made based on the

     recommendations of the clinicians on his treatment team.

                                                 CALO

  15. A.C. was admitted to CALO on June 18, 2019.

  16. In a letter dated September 3, 2019, Premera denied payment for A.C.’s treatment. The

     letter gave the following justification for the denial:

             The treatment guidelines we use state that continued residential treatment for a
             mental health condition is medically necessary when, because of a serious
             emotional disturbance, the following situations are true for you:
             • Within the last week, one of these is true for you:
                   • You have been having angry outbursts
                   • You have hurt or tried to hurt others or have thoughts about killing others
                   • You have hurt yourself or have thoughts about killing yourself



                                                4
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.6 Page 5 of 21




                   • You have destroyed property, or you have other very serious psychiatric
                   symptoms.
             •   OR, your symptoms have improved, discharge is planned within the next
                 week, and either some treatment goals have not been met that will be met
                 within the next week, or more work is needed with your family before you go
                 home that will be done within the next week.

             AND within the last week, one of these is also true for you:
             • You have very bad relationships with other people
             • You are interacting with others in very angry or threatening ways
             • You can’t or won’t follow instructions or ask for help to get your needs met
             • OR, your functioning has improved, discharge is planned within the next
               week, and passes are planned within the next week to help you get ready to go
               to another level of care.

             Continued residential treatment for a mental health condition is denied as not
             medically necessary after 6/26/19. Information from your provider does not show
             any of the situations above on and after 6/26/19.

             The treatment guidelines we use also state that, in addition to other requirements,
             continued residential treatment for a mental health condition is medically
             necessary only when a psychiatric evaluation was done within one business day of
             admission, and is then being done at least one time per week (every 7 days), by a
             psychiatrist, psychiatric nurse practitioner, or psychiatric physician assistant, and
             when an individualized goal-directed treatment plan is completed within 1 week
             after admission. The information from your provider does not show any
             psychiatric evaluations by a psychiatrist, psychiatric nurse practitioner, or
             psychiatric physician assistant, after 6/26/19, and shows that the first treatment
             plan was not completed until more than 6 weeks after admission.

  17. On February 19, 2020, N.C. submitted a level one appeal of the denial of payment for the

     denial of payment for A.C.’s treatment. N.C. stated that Premera was obligated under

     ERISA to provide her with certain rights, including a responsibility to take into account

     all of the information she provided, to use appropriately qualified reviewers and disclose

     their identities, to give her the information necessary to perfect the claim, to act in her

     best interest, and to provide her with a full, fair, and thorough review of the denial.

  18. N.C. pointed out that she had received “confusing and contradictory information” in the

     denial letter. She wrote that Premera had not been consistent with the dates of service it



                                                5
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.7 Page 6 of 21




     listed, and it appeared that Premera was only denying payment for treatment rendered

     after June 26, 2019, even though A.C. was admitted to CALO on June 18, 2019. N.C.

     asked Premera to resolve this discrepancy and to let her know immediately if it had in

     fact approved the initial portion of A.C.’s treatment.

  19. N.C. wrote that she had requested a copy of the criteria used to evaluate the claim but the

     Premera representative refused to provide it. The representative stated that this

     information was available on the InterQual website, but N.C. stated that this was not the

     case as the criteria were proprietary and not freely available.

  20. She also said that the Premera representative had referred her to criteria which had not

     been mentioned in the actual denial letter. She protested this action and stated that if these

     criteria were in fact used that fact should have been disclosed in the denial letter. She

     contended that Premera’s actions significantly hindered her ability to effectively appeal

     the denial.

  21. N.C. contended that Premera’s requirements that A.C. meet with a psychiatrist on

     admission and again every seven days were completely arbitrary. She stated that A.C.

     met with a psychiatrist “as often as is clinically indicated, at times as frequently as every

     four or six days.” She also stated that A.C.’s treatment plan was created on the day of his

     admission to CALO.

  22. N.C. argued that Premera was applying a stricter standard to A.C.’s treatment than that

     allowed by the terms of the insurance contract. She wrote that Premera’s own policies

     acknowledged that they were superseded by the actual language of the insurance policy.

  23. She wrote that according to her insurance policy any licensed or certified facility met the

     definition of a “Provider” so long as it was acting in within the scope of its license. She




                                               6
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.8 Page 7 of 21




     identified CALO as a licensed and accredited residential treatment facility and stated that

     Premera could not arbitrarily limit the availability of this treatment by imposing

     additional requirements through the use of internal policies.

  24. N.C. alleged that Premera’s criteria violated generally accepted standards of medical

     practice in a manner which the court had found to be impermissible in Wit et. al., v

     United Behavioral Health. N.C. wrote that Premera relied on factors such as a danger to

     self or others and similar acute level symptoms to deny payment. N.C. asked Premera to

     rely on the definition of medical necessity identified in her insurance policy rather than

     proprietary guidelines.

  25. N.C. argued that Premera had failed to consider other factors as well, such as the

     complexity of A.C.’s mental health conditions and the fact that he was receiving

     residential treatment care because other interventions had failed and it was recommended

     by his treatment team.

  26. N.C. quoted Premera’s acute inpatient hospitalization criteria and residential treatment

     criteria and noted that they were strikingly similar. She wrote that residential treatment

     centers were not designed nor equipped to handle acute level symptoms. She offered the

     analogy that this requirement would be akin to requiring a patient to be actively

     experiencing a heart attack before they could begin receiving treatment at a skilled

     nursing facility.

  27. N.C. asserted that Premera had violated MHPAEA by imposing stricter requirements on

     mental healthcare than it imposed on analogous medical or surgical facilities. N.C.

     identified skilled nursing care as one of the medical or surgical analogues to the

     residential treatment A.C. received and argued that Premera did not require its insureds to




                                               7
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.9 Page 8 of 21




     exhibit acute level symptoms for its skilled nursing services to be approved but it had

     placed such a requirement on A.C.’s mental healthcare.

  28. N.C. requested that Premera perform a parity analysis to determine whether or not the

     Plan was truly in compliance with MHPAEA. N.C. asked to be provided with a copy of

     the results of this analysis as well as any and all documentation used. She stated that she

     was entitled to this information under MHPAEA.

  29. N.C. argued that A.C.’s treatment was recommended by his treatment team and included

     letters of medical necessity with the appeal. In a letter dated February 11, 2020, family

     friend Martha Levinson wrote:

             …[N.C.] has raised two adopted, traumatized children as a single mother and the
             journey has been harsh. She has employed every tool she could possibly think of
             and access to provide them with the help they needed. Despite this continuing
             effort, and especially as he has matured physically and gained physical strength,
             [A.C.]’s behavior just before his hospital commitment and move into CALO, had
             devolved to the point where [N.C.] was sometimes not safe with her own son. …

     Family friend and social worker Susan Johnson wrote in a letter dated February 11, 2020:

             …As [A.C.] entered full blown adolescence his depression and post trauma issues
             began to interfere with his school attendance and relationship with his mom and
             with me. He started refusing to attend school and do his school work. He would
             no longer go out with me often telling me to leave early. My conversations with
             his mom revealed how poorly he was doing in all aspects of his life and that his
             anger posed a real threat to himself and his mother. He had to be hospitalized
             because he was decompensating so rapidly. After being inpatient for a while his
             mom with input from the staff at the hospital felt he needed an intensive program
             for teens suffering severe trauma issues. This was arranged and [A.C.]
             acknowledged that he needed this kind of help. He has since transferred to a
             residential treatment center where he has finally begun to address the trauma and
             feelings that had so dramatically overwhelmed his ability to participate in school,
             in family life, and with friends. My observations of his behaviors was that he was
             at times suicidal as well as unable to control his rage at his mom, sister and any
             one he perceived posed a threat…

     Emily Buck, PMHNP-BC wrote in a letter dated February 7, 2020:




                                              8
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.10 Page 9 of 21




            …During the course of his treatment, I managed [A.C.]’s psychiatric medications,
            provided diagnostic assessment, and worked with [A.C.], his mother, and his
            treatment team in developing a safe discharge plan for [A.C.]. During family
            meetings with his mother, we discussed the potential benefits of a therapeutic
            residential program for [A.C.]. His mother decided to have [A.C.] discharge to a
            Wilderness Program…

     Marcus Favero, MD, wrote in a letter dated February 3, 2020:

            …[A.C.] was challenging to treat due to his hostility, distrust and inability to
            tolerate discussion about his functional difficulties and psychiatric symptoms.
            Trials of several different antidepressants, mood stabilizers and stimulants (for
            ADHD) appeared to be only marginally helpful. In the last several months in
            which he was my patient, he dropped out of outpatient psychotherapy and started
            refusing to see me as well. …

            …[A.C.]’s mother kept in close contact with me during the early spring of 2019
            as his condition continued to deteriorate. I recommended she work towards
            hospitalization for shorter-term stabilization, and I consulted to Emily Buck,
            PMHNP-BC, the psychiatric nurse practitioner in charge of his care during his
            hospitalization at Franciscan Children’s Hospital in April 2019. My assessment at
            that time was that neither outpatient nor short term acute treatment were sufficient
            to meet his needs. Due to his chronic and deteriorating symptom picture,
            increasing dysfunction at school and home, hostility and/or complete withdrawal
            in relationships, and concerns related to his and others’ safety, I concluded that he
            met medical necessity criteria for long term residential treatment and
            recommended this course be pursued. …

     Amber Haines, LICSW wrote in a letter dated February 12, 2020,

            …[A.C.] entered treatment with myself due to several attempts with previous
            therapists that were not successful in engaging him in therapy. His mother sought
            myself out due to my background in collaborative treatment with children and
            adolescents and trained experience in evidence-based trauma work…

            During outpatient treatment [A.C.] presented with Post Traumatic Stress Disorder
            and had active symptoms that made life functioning very difficult. His symptoms
            interrupted healthy relationships in the family, school and community
            environment. He presented with aggressive behaviors, provocative behavior and
            language and periods of unsafe feelings. Due to the trauma history and attachment
            problems he was unable to engage in effective outpatient therapy and became
            resistant and combative in treatment. He was unable to receive and accept
            recommendations and responded by impulsively refusing to engage in continued
            therapy therefore therapy ended abruptly and against the recommendation of
            myself and his mother. …




                                              9
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.11 Page 10 of 21




   30. N.C. wrote that all of A.C.’s treating professionals felt that his treatment was medically

      necessary and expressed concern that Premera was disregarding the opinions of the

      “highly-trained clinical professionals who worked with [A.C.] on a first-hand basis.” She

      asked Premera to elaborate on what basis it disagreed with A.C.’s providers.

   31. N.C. asked that in the event Premera upheld the denial that it provide her with a copy of

      the specific reasoning for the denial and any corresponding supporting evidence, along

      with any administrative service agreements that existed, any clinical guidelines or

      medical necessity criteria used to evaluate the claim, any mental health, substance use,

      skilled nursing, inpatient rehabilitation, or hospice criteria used to administer the Plan, as

      well as any reports or opinions from any physician or other professional regarding the

      claim. (collectively the “Plan Documents”)

   32. Premera initially failed to process this appeal, leading N.C. to file a complaint with the

      State of Washington’s Office of the Insurance Commissioner. Following this complaint,

      Premera claimed that it could not verify it ever received the appeal, but it would allow the

      Plaintiffs to resubmit the appeal and Premera would process it.

   33. In a letter dated July 29, 2020, Premera upheld the denial of payment for A.C.’s

      treatment. The letter stated in part:

              As of June 27, 2019, [A.C.] was not wanting to harm himself or others. He was
              able to care for his daily needs and was not hearing or seeing things that were not
              there. [A.C.] was participating in treatment and did not have any severe
              depressive symptoms that required around the clock nursing supervision. [A.C.]
              could have been safely managed in a less restricted setting. Therefore, the claims
              for services after this date are denied.

   34. The letter also included additional information from the reviewer who conducted the

      analysis. The reviewer chose six treatment dates between June 27, 2019, and October 30,

      2019, to comment on and, notably in each of the six instances the reviewer selected, they



                                                10
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.12 Page 11 of 21




          commented on A.C.’s lack of suicidal ideation, and in five of these six instances, they

          also pointed out A.C.’s lack of homicidal ideation and hallucinations, suggesting that

          these factors played a prominent role in the decision to deny payment.

      35. The letter then asked the reviewer to address in layman’s terms why the request was

          denied, “addressing each argument that the claimant raised, if any.”1 The reviewer’s

          response to this question was the justification for the denial referenced above in

          paragraph 33. The reviewer also included a more complete justification for the denial

          which stated in part:

                   The patient is diagnosed with Major depressive disorder, recurrent, mild, Anxiety
                   disorder, unspecified, and Attention-deficit hyperactivity disorder, predominantly
                   inattentive type. As of 6/27/19 the patient was not reported to be suicidal,
                   homicidal, or gravely impaired for self-care. There was no report of self-harm. He
                   was not actively aggressive. The patient was able to care for his daily needs. He
                   did not report any auditory or visual hallucinations. The patient was compliant
                   with treatment and was attending family and individual therapy sessions. The
                   patient continued to make progress to the point that could have allowed him to be
                   treated in a lower level of care. He was not psychotic, delusional, or manic. He
                   did not have any severe depressive symptoms that required 24-hour nursing
                   supervision. From the clinical evidence, the patient could have been treated in a
                   lower level of care such as partial hospitalization.

      36. On August 27, 2020, N.C. submitted a level two appeal of the denial of payment. N.C.

          expressed her displeasure with Premera’s use of an external reviewer to evaluate the

          claim when she was given no indication this would happen. She argued that Premera had

          failed to comply with its obligations under ERISA and had not addressed the arguments

          she raised in the appeal process including the lack of compliance with MHPAEA that she

          had alleged. She asked Premera to correct these discrepancies and to conduct the next

          review in accordance with ERISA.




1   Emphasis in original


                                                   11
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.13 Page 12 of 21




    37. N.C. argued that not only had Premera failed to address her arguments regarding its

        violation of MHPAEA, but it also persisted in violating the statute by continuing to rely

        on factors such as acute dangerousness for subacute residential treatment, while imposing

        no such requirements on sub-acute medical facilities.

    38. N.C. enclosed copies of Premera’s criteria for skilled nursing facilities to demonstrate

        that it imposed more stringent requirements on intermediate level mental health services

        than it did on intermediate level medical or surgical services. N.C. again asked Premera

        to perform a MHPAEA compliance analysis and to provide her with a copy of the results.

    39. N.C. pointed out that Premera’s reviewer had chosen six dates of service, which as A.C.

        had completed nearly a year of treatment appeared to be chosen, “completely out of

        context and seemingly at random.” She argued that it was disingenuous to cherry pick six

        “good days” in an attempt to show that treatment was no longer necessary. She contended

        that if the reviewer had looked at the treatment as a whole rather than selectively analyze

        a few portions of A.C.’s treatment, they would have come to the conclusion that the

        treatment was medically necessary.

    40. N.C. wrote that A.C. satisfied the Plan’s definition of medical necessity and again asked

        to be provided with a copy of the Plan Documents.

    41. In a letter dated September 21, 2020, Premera upheld the denial of payment for A.C.’s

        treatment. The letter gave the following justification for the denial:

                 Your request was denied based on a review of the clinical information submitted.
                 [A.C.] does not meet medical necessity criteria for residential level of care from
                 6/27/2019 forward. [A.C.] has no dangerous psychiatric behaviors, comorbid
                 medical problems, withdrawal symptoms or other gross dysfunction that would
                 necessitate this level of care. It appears that he could be cared for at a lower level
                 of care during this time. Kupfer and colleagues as well as Davidson2 highlight

2 The documentation attached to the appeal shows that the Kupfer and Davidson materials referenced are academic
journal articles about Major Depressive Disorder.


                                                      12
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.14 Page 13 of 21




                  treatment options for major depression and it appears that these could be utilized
                  at a lower level of care in this case from the above-mentioned dates forward.

    42. The letter included additional information which shows that Premera again utilized an

         external review agency to assess the claim. The reviewers opined that A.C.’s treatment

         did not meet the Plan’s definition of medical necessity. When asked to give a justification

         for the denial in layperson’s terms, again “addressing each argument that the claimant

         raised”3 The reviewers4 wrote:

                  You do not meet criteria for residential level of care from 6/27/2019 forward. You
                  do not have any active plans to end your life or others. You do not have any
                  medical problems. You are not withdrawing from drugs. As such, the request is
                  not approved.

    43. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

         and ERISA.

    44. The denial of benefits for A.C.’s treatment was a breach of contract and caused N.C. to

         incur medical expenses that should have been paid by the Plan in an amount totaling over

         $275,000.

    45. Premera failed to produce a copy of the Plan Documents including any medical necessity

         criteria for mental health and substance use disorder treatment and for skilled nursing or

         rehabilitation facilities in spite of N.C.’s requests.

                                              FIRST CAUSE OF ACTION

                    (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

    46. ERISA imposes higher-than-marketplace quality standards on insurers and plan

3 Emphasis in original
4 This letter was signed by Micah Hoffman, MD, and David Spiro MD. The July 29, 2020, denial was signed by
Ashraf Ali, MD. and once again by David Spiro, MD. ERISA prohibits insurers from using the same reviewer to
evaluate a claim in which they were previously involved. As Premera outsourced each review to ALLMED, an
external review agency, Premera is not necessarily at fault for this failure to adhere to the statute; nevertheless, it
appears that the Plaintiffs’ appeals were evaluated in a manner which did not comply with the protections they are
guaranteed under ERISA.


                                                           13
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.15 Page 14 of 21




      administrators. It sets forth a special standard of care upon plan fiduciaries such as

      Premera, acting as agent of the Plan, to discharge its duties in respect to claims

      processing solely in the interests of the participants and beneficiaries of the Plan. 29

      U.S.C. §1104(a)(1).

   47. Premera and the Plan failed to provide coverage for A.C.’s treatment in violation of the

      express terms of the Plan, which promise benefits to employees and their dependents for

      medically necessary treatment of mental health and substance use disorders.

   48. ERISA also underscores the particular importance of accurate claims processing and

      evaluation by requiring that administrators provide a “full and fair review” of claim

      denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

      appeal process. 29 U.S.C. §1133(2).

   49. The denial letters produced by Premera do little to elucidate whether Premera conducted

      a meaningful analysis of the Plaintiffs’ appeals or whether it provided them with the “full

      and fair review” to which they are entitled. Premera failed to substantively respond to the

      issues presented in N.C.’s appeals and did not meaningfully address the arguments or

      concerns that the Plaintiffs raised during the appeals process.

   50. In addition, Premera and its agents engaged in other prohibited practices such as using

      David Spiro, MD to evaluate multiple appeals despite ERISA’s express prohibition of

      this practice.

   51. Premera’s review agency ALLMED also failed to comply with its own procedures for

      conducting the review. Each of the letters instructed the reviewers to address in detail all

      of the arguments raised during the appeal process, however it appears the reviewers did

      not follow this instruction as most, if not all, of the Plaintiffs’ arguments were not




                                                14
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.16 Page 15 of 21




      referenced in any capacity.

   52. Premera and the agents of the Plan breached their fiduciary duties to A.C. when they

      failed to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act

      solely in A.C.’s interest and for the exclusive purpose of providing benefits to ERISA

      participants and beneficiaries, to produce copies of relevant documents and information

      to claimants upon request, and to provide a full and fair review of A.C.’s claims.

   53. The actions of Premera and the Plan in failing to provide coverage for A.C.’s medically

      necessary treatment are a violation of the terms of the Plan and its medical necessity

      criteria.

                                SECOND CAUSE OF ACTION

                  (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

   54. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

      beneficiaries as a requirement of both ERISA and MHPAEA. The obligation to comply

      with both ERISA and MHPAEA is part of Premera’s fiduciary duties.

   55. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

      coverage for treatment of mental health and substance use disorders than they provide for

      treatment of medical/surgical disorders.

   56. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

      or substance use disorder benefits that are more restrictive than the predominant

      treatment limitations applied to substantially all medical and surgical benefits and also

      makes illegal separate treatment limitations that are applicable only with respect to

      mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).




                                                 15
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.17 Page 16 of 21




   57. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

      limited to, medical management standards limiting or excluding benefits based on

      medical necessity; refusal to pay for higher-cost treatment until it can be shown that a

      lower-cost treatment is not effective; and restrictions based on geographic location,

      facility type, provider specialty, or other criteria that limit the scope or duration of

      benefits for mental health or substance use disorder treatment. 29 C.F.R.

      §2590.712(c)(4)(ii)(A), (F), and (H).

   58. The medical necessity criteria used by Premera for the intermediate level mental health

      treatment benefits at issue in this case are more stringent or restrictive than the medical

      necessity criteria the Plan applies to analogous intermediate levels of medical or surgical

      benefits.

   59. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

      benefits the Plan excluded for A.C.’s treatment include sub-acute inpatient treatment

      settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

      facilities. For none of these types of treatment does Premera exclude or restrict coverage

      of medical/surgical conditions by imposing restrictions such as an acute care requirement

      for a sub-acute level of care. To do so, would violate not only the terms of the insurance

      contract, but also generally accepted standards of medical practice.

   60. When Premera and the Plan receive claims for intermediate level treatment of medical

      and surgical conditions, they provide benefits and pay the claims as outlined in the terms

      of the Plan based on generally accepted standards of medical practice. Premera and the

      Plan evaluated A.C.’s mental health claims using medical necessity criteria that deviate

      from generally accepted standards of medical practice. This process resulted in a




                                                16
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.18 Page 17 of 21




      disparity because the Plan denied coverage for mental health benefits when the analogous

      levels of medical or surgical benefits would have been paid.

   61. As an example of disparate application of medical necessity criteria between

      medical/surgical and mental health treatment, Premera’s reviewers improperly utilized

      acute medical necessity criteria to evaluate the non-acute treatment that A.C. received.

      Premera’s improper use of acute inpatient medical necessity criteria is revealed in the

      statements in Premera’s denial letters such as “You do not have any active plans to end

      your life or others.”

   62. This improper use of acute inpatient criteria was a nonquantitative treatment limitation

      that cannot permissibly be applied to evaluate the sub-acute level of care that A.C.

      received. The Plan does not require individuals receiving treatment at sub-acute inpatient

      facilities for medical/surgical conditions to satisfy acute medical necessity criteria in

      order to receive Plan benefits.

   63. The treatment provided in an acute care environment is necessarily distinct from

      treatment provided in a non-acute environment. Utilizing acute criteria to evaluate a non-

      acute claim will result in a near universal denial of benefits, regardless of the medical

      necessity, clinical appropriateness, or nature of the treatment.

   64. The Defendant cannot and will not deny that use of acute care criteria, either on its face

      or in application, to evaluate sub-acute treatment violates generally accepted standards

      of medical practice. They must and do acknowledge that they adhere to generally

      accepted standards of medical practice when they evaluate the medical necessity criteria

      of both mental health/substance use disorders and medical/surgical claims.

   65. The Plaintiffs directly alleged that Premera did not impose requirements such as risk of




                                                17
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.19 Page 18 of 21




      suicide or other prerequisites like hallucinations for intermediate level medical care

      such as skilled nursing facilities, yet the denial letters overwhelmingly list these as

      factors involved in the denial process.

   66. In fact, in her level one appeal N.C. accused Premera of “cherry-picking” six dates to

      show that treatment was not medically necessary. The reviewers’ own notes

      consistently list a lack of suicidal behavior and other acute level factors as justifications

      for denying care, demonstrating that this was one of the reviewers’ primary

      justifications for the denial.

   67. Premera also imposed other requirements on residential treatment care which it does not

      equally apply to medical or surgical care, such as immediate evaluation by a

      psychologist with at-least weekly evaluations afterward. N.C. pointed out that CALO

      was a licensed and accredited facility which conducted such examinations as often as

      they were clinically indicated and as often as dictated by generally accepted standards.

   68. As another example of Premera wrongly imposing acute inpatient standards of care and

      medical necessity criteria to evaluate A.C.’s treatment at CALO, Premera stated that

      A.C. did not require 24-hour nursing supervision. But A.C. did not receive 24-hour

      nursing supervision at CALO, generally accepted standards of care do not require 24-

      hour nursing care, and 24-hour nursing care was not necessary or appropriate for A.C.

   69. N.C. stated that Premera was in direct violation of MHPAEA through these actions and

      asked it to provide her with the Plan Documents she required to further assess the claim

      and also asked Premera to conduct its own MHPAEA compliance analysis and to

      provide her with a copy of the results.




                                                18
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.20 Page 19 of 21




   70. In this manner, the Defendant violates 29 C.F.R. §2590.712(c)(4)(i) because the terms of

      the Plan and the medical necessity criteria utilized by the Plan and Premera, as written or

      in operation, use processes, strategies, evidentiary standards, or other factors to limit

      coverage for mental health or substance use disorder treatment in a way that is

      inconsistent with, and more stringently applied, than the processes, strategies, evidentiary

      standards or other factors used to limit coverage for medical/surgical treatment in the

      same classification.

   71. Premera and the Plan did not produce the documents the Plaintiffs requested to evaluate

      medical necessity and MHPAEA compliance, nor did they address in any substantive

      capacity the Plaintiffs’ allegations that Premera and the Plan were not in compliance with

      MHPAEA.

   72. The violations of MHPAEA by Premera and the Plan are breaches of fiduciary duty and

      also give the Plaintiffs the right to obtain appropriate equitable remedies as provided

      under 29 U.S.C. §1132(a)(3) including, but not limited to:

      (a) A declaration that the actions of the Defendant violate MHPAEA;

      (b) An injunction ordering the Defendant to cease violating MHPAEA and requiring

          compliance with the statute;

      (c) An order requiring the reformation of the terms of the Plan and the medical necessity

          criteria utilized by the Defendant to interpret and apply the terms of the Plan to ensure

          compliance with MHPAEA;

      (d) An order requiring disgorgement of funds obtained by or retained by the Defendant as

          a result of their violations of MHPAEA;




                                                19
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.21 Page 20 of 21




        (e) An order requiring an accounting by the Defendant of the funds wrongly withheld

           from participants and beneficiaries of the Plan as a result of the Defendant’s

           violations of MHPAEA;

        (f) An order based on the equitable remedy of surcharge requiring the Defendant to

           provide payment to the Plaintiffs as make-whole relief for their loss;

        (g) An order equitably estopping the Defendant from denying the Plaintiffs’ claims in

           violation of MHPAEA; and

        (h) An order providing restitution from the Defendant to the Plaintiffs for their loss

           arising out of the Defendant’s violation of MHPAEA.

   73. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

        §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


        WHEREFORE, the Plaintiffs seek relief as follows:

   1.       Judgment in the total amount that is owed for A.C.’s medically necessary treatment

            at CALO under the terms of the Plan, plus pre and post-judgment interest to the date

            of payment;

   2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

            Second Cause of Action;

   3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

   4.       For such further relief as the Court deems just and proper.

            DATED this 29th day of July, 2021.


                                                      By       s/ Brian S. King
                                                              Brian S. King
                                                              Attorney for Plaintiffs




                                                 20
Case 2:21-cv-00467-JNP-DAO Document 2 Filed 07/29/21 PageID.22 Page 21 of 21




County of Plaintiffs’ Residence:
Middlesex County, Massachusetts.




                                     21
